Thomas, J.
Defendant was tried in the criminal court of Greene county on change of venue from Taney county, for a felonious assault, and was by a jury found guilty and sentenced to imprisonment in the penitentiary for a term of five years. He has appealed to this court, and urges various alleged errors for which the judgment of the trial court should be reversed. The errors alleged, however, appear only in what purports to be a bill of *368exceptions filed in vacation of tbe court, and the record nowhere shows that the time to file this bill of exceptions was extended by the order of the court or that it was filed by the order of the court, and no error of the record proper being assigned and none being found, upon the authority of the cases of State v. Hill, 98 Mo. 570, and State v. Broderick, 79 Mo. 622, the judgment is affirmed.
All of division number 2 concur.